Citation Nr: 0407677	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left lower base pulmonary infarction with pleural 
effusion, currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had a period of active service from March 1961 to 
December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board has determined that additional development is 
required with respect to the claim of entitlement to an 
increased evaluation for the residuals of a left lower base 
pulmonary infarction with pleural effusion and the claim of 
entitlement to a TDIU.  These claims are remanded to the RO 
via the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim of entitlement to an increased rating 
for varicose veins of the left lower extremity, explained to 
him who was responsible for submitting such evidence, and 
obtained and fully developed all other evidence necessary for 
an equitable disposition of that claim.

2.  Varicose veins of the left lower extremity are manifested 
by stasis in the ankle and mid-calf area, a decreased pedal 
pulse and tortuous veins of the ankle and calf accompanied by 
tenderness; there is no objective evidence of eczema, or 
persistent edema, subcutaneous induration or ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, as codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), are 
applicable to the issue decided herein.  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim, and to assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recently, the Court, in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
The Court further held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.  This new "fourth 
element" of the notice requirement was derived from the 
language of 38 C.F.R. § 3.159(b)(1).  

This claim for an increased rating was filed in May 2002, 
after the provisions of the VCAA were already in effect.  
Here, the veteran did receive a detailed notice letter from 
the RO in August 2002, prior to the February 2003 rating 
decision now on appeal.  In the August 2002 letter, the RO 
advised the veteran of actions it had already taken in 
support of his claim for an increased rating, and informed 
him what actions he needed to take to further his claim.  The 
RO also told the veteran that he should submit any evidence 
that supported his claim, to include medical evidence of a 
current increase in the severity of his disability, or of 
persistent or recurrent symptoms of his disability.  The RO 
further advised the veteran that evidence such as current 
treatment records, statements by physicians or other health 
care professionals who had treated him, and lay statements 
from the veteran or others in observation of his symptoms 
would be helpful to his claim.  The RO also provided the 
veteran with appropriate contact information, should he have 
any questions or concerns about the information provided in 
this communication, or as to the handling of his claim.  
 
Furthermore, throughout the processing of his claim by the 
RO, the Board notes that the veteran has been notified of the 
laws and regulations governing his claim, the information 
needed to substantiate his claim, and explanation as to 
whether he or VA was responsible for obtaining such 
information.  In the February 2003 rating decision and in the 
May 2003 statement of the case, the RO informed the veteran 
of the specific reasons for which a higher evaluation for his 
service-connected disability was not warranted.  In these 
communications, the RO also advised the veteran of the 
evidence it had obtained and considered in support of his 
claim, and the evidence the veteran still needed to submit to 
substantiate his claim, including medical evidence showing 
that his service-connected varicose veins of the left lower 
extremity caused him to suffer from persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, 
and/or persistent ulceration.  As well, the RO notified the 
veteran of all regulations pertinent to his claim, including 
those involving VA's duties to notify and assist, and of the 
relevant criteria applicable to evaluating his service-
connected disability.  The RO also provided the veteran with 
an opportunity to submit additional evidence and to present 
additional argument in support of his claim throughout this 
appeal, to include after issuance of the statement of the 
case.  At the time he was notified of certification of his 
appeal to the Board, the veteran was also further advised as 
to the procedures for submitting additional evidence and 
argument directly to the Board.  

Additionally, in the May 2003 statement of the case, the RO 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  As noted 
above, after the issuance of this statement of the case, the 
veteran was afforded opportunity to submit additional 
evidence and argument in support of his claim.  The veteran 
has not, to date, submitted or identified any additional 
medical evidence necessary to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board holds that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  Accordingly, the Board finds 
that the veteran was provided timely and appropriate initial 
notice regarding his claim.

The Board also finds that the RO fulfilled its duty to assist 
the veteran in obtaining and fully developing the evidence 
relevant to his claim.  The Board notes that in response to 
the RO's August 2002 notice letter, the veteran did not then 
identify any medical treatment records that needed to be 
obtained in support of his claim.  The record contains a copy 
of the veteran's Social Security Administration (SSA) 
records, to include medical evidence considered by the SSA.  
The veteran was also afforded appropriate VA medical 
examinations in January 2003 and February 2003.  Accordingly, 
the RO has developed the medical evidence to the extent 
necessary to equitably decide the veteran's claim.  As such, 
further development of the evidence is not required at this 
time.  
 
In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claim, and that VA's duties under the 
VCAA have been fulfilled.

Analysis of the Claim for an Increased Rating for Left Leg 
Varicose Veins

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2 (2003).  For an increased rating claim, however, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking employment, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2003).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran is currently in receipt of a 40 percent 
disability evaluation for varicose veins of the left lower 
extremity under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2003).  Under Diagnostic Code 7120, a 40 percent evaluation 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is applicable where there is evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  38 C.F.R. 
§ 4.104.

The veteran was first afforded a VA general medical 
examination in January 2003, but this examiner basically only 
noted a diagnosis of varicose veins in the left lower 
extremity.  This same examiner, however, also conducted a VA 
arteries and veins medical examination on the same date.  In 
the written report, the examiner noted the veteran's medical 
history and his review of the record.  The veteran had 
complaints of stasis of the left lower extremity with 
decreased sensation of the plantar area, and also decreased 
sensation of the ankle and mid-calf areas with respect to 
pinprick, vibratory and light touch sensation.  On clinical 
examination, the examiner noted that radial pulses were 
strong, as were pedal pulses for the right lower extremity, 
but that the left lower extremity had decreased pedal pulses.  
Stasis was observed for the ankle and mid-calf area.  The 
veteran also had tortuous veins of the ankle and calf, noted 
to be tender to the touch.

At a February 2003 VA pulmonary examination, another examiner 
noted the history of the veteran's left leg varicose veins, 
as well as his review of the record.  The veteran reported 
that since his surgery for the varicose veins in service, he 
had walked with a limp and favored his gait.  He stated that 
when he has to stand for 10 to 15 minutes, he gets a burning 
discomfort in the left medial femur area and occasionally in 
the left lateral calf.  He reported that he also has this 
type of pain if he walks two blocks, and that he then has to 
rest.  He noted that if he sits with a lumbar pillow and 
footstool, he can go days without much symptomatology.  The 
examiner noted that the veteran had not had sedentary 
employment or sedentary activity that had brought on leg 
symptoms.  The examiner also recorded that the veteran had 
left hip and leg sciatica.  In conclusion, the examiner noted 
that the veteran had a history of prior post traumatic 
phlebitis and varicose veins, and later had deep vein 
thrombosis.  The examiner observed that the veteran had 
worked for 30 years despite symptomatic post phlebitis 
syndrome.  Lastly, the examiner stated that he did think that 
it was as likely as not that the veteran's prior physical and 
sedentary work were and are impacted by his varicose vein 
disease and therapy.        

In relation to the criteria listed under Diagnostic Code 
7120, the veteran's varicose veins of the left lower 
extremity have been shown to be productive of stasis.  
Clinical findings have additionally included decreased pedal 
pulse, tortuous veins and tenderness.  The veteran has had 
complaints including pain, burning and decreased sensation.  
There is, however, no objective medical evidence of 
persistent edema or subcutaneous induration, eczema, or 
persistent ulceration, which the Board observes to be the 
clear majority of the criteria required for the receipt of a 
60 percent evaluation under Diagnostic Code 7120.  Taken as a 
whole then, the Board finds that the currently documented 
clinical symptomatology of record does not more nearly 
approximate the criteria required for a 60 percent evaluation 
under Diagnostic Code 7120.  38 C.F.R. § 4.7.

The Board has reviewed VA's Schedule for Rating Disabilities 
(Rating Schedule) in an attempt to identify other diagnostic 
codes that may apply to afford the veteran a rating in excess 
of 40 percent in this case.  Notably, however, Diagnostic 
Code 7120 is specifically tailored to the evaluation of 
varicose veins.  Furthermore, the Board observes that there 
does not appear to be another similar diagnostic code 
contained in the Rating Schedule so as to be used to rate 
this disability by analogy.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration.  An extraschedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).  The record reflects that the veteran has 
not recently required frequent periods of hospitalization 
specifically for this disability.  In addition, the medical 
evidence shows that the manifestations of this disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from this particular disability would be in excess 
of that contemplated by the veteran's currently assigned 40 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extraschedular consideration is not 
in order.

Lastly, the Board has considered the benefit of the doubt 
rule here, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased evaluation for varicose veins of the left lower 
extremity is denied.




REMAND

The Board has determined that the claim for an increased 
evaluation for the service-connected residuals of a pulmonary 
infarction must be remanded for the completion of additional 
development prior to any final appellate review.  
Furthermore, because this development may affect whether the 
veteran is entitled to an increased rating in excess of 10 
percent for this disability, the Board will also remand the 
pending claim for entitlement to a TDIU as inextricably 
intertwined with this issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 

Regarding the claim for an increased evaluation in excess of 
10 percent for the residuals of a left lower base pulmonary 
infarction with pleural effusion, the Board observes that in 
a February 2003 VA pulmonary examination report, the examiner 
indicated that, as of the day of the examination, he had 
placed an order for the veteran to undergo a pulmonary 
function test to determine the presence of pulmonary vascular 
sequelae.  The results of this test, however, are not 
contained in the claims file; nor is there a follow-up 
addendum to this examination report that would indicate the 
examiner's review and analysis of these results in relation 
to the clinical findings obtained at the February 2003 VA  
examination.  In light of this information, the Board is of 
the opinion that these test results must be obtained and 
analyzed by the examiner in order to afford the veteran 
complete assistance with his claim as required by the VCAA.  

Accordingly, these claims are REMANDED for the following:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.

2.  All necessary efforts must be 
undertaken in order to associate the 
results of the pulmonary function test 
ordered in conjunction with the February 
2003 VA pulmonary examination with the 
claims file.  If these results are 
available and associated with the claims 
file, then the claims file should 
thereafter be returned to the same 
physician who conducted the February 2003 
VA pulmonary examination (listed as Leo 
L. Bennett).  Upon receipt and review of 
the claims file, this examiner is 
requested to respond to the following 
inquiries and to supplement his original 
February 2003 VA pulmonary examination 
report as necessary:

a.  Interpret and summarize the 
results of the veteran's pulmonary 
function test (presumably conducted 
in or shortly after February 2003), 
and confirm or refute the presence 
of any pulmonary vascular sequelae.

b.  Identify which pulmonary 
symptomatology, if any, is 
attributable to the veteran's 
service-connected residuals of a 
left lower base pulmonary infarction 
with pleural effusion, as opposed to 
any other currently diagnosed, 
nonservice-connected pulmonary 
disease or disorder.  If it is not 
possible to relate certain 
symptomatology as attributable only 
to the veteran's service-connected 
pulmonary disability, then if 
feasible, please describe, in 
percentage terms, what portion of 
the noted symptomatology is directly 
attributable to the veteran's 
service-connected residuals of a 
left lower base pulmonary 
infarction, with pleural effusion.
    
If the results of the pulmonary function 
test ordered in February 2003 are 
unavailable, and/or if the examiner who 
conducted the February 2003 VA pulmonary 
examination is unavailable, then the 
veteran should instead be scheduled for a 
new VA pulmonary examination in order to 
determine the current severity of his 
service-connected residuals of a left 
lower base pulmonary infarction with 
pleural effusion.  The claims file must 
be sent for review in conjunction with 
this examination.  After all appropriate 
evaluation and testing has been 
completed, the examiner should also be 
requested to respond to the inquiries 
listed above in (2)(a) and (b) in his/her 
examination report. 

3.  When all of the development requested 
above has been completed to the extent 
possible, then the remanded claims  
should be readjudicated.  If the benefits 
sought on appeal are not granted in their 
entirety, then the veteran and his 
representative, if any, should be 
furnished with  a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his claims.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran, however, until he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



